FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

SIMON NAVEL CALDERON, an              
individual,
               Plaintiff-Appellant,        No. 05-56937
               v.
                                            D.C. No.
                                          CV-05-05773-R
IBEW LOCAL 47, a union;
SOUTHERN CALIFORNIA EDISON                  OPINION
COMPANY, a corporation,
            Defendants-Appellees.
                                      
       Appeal from the United States District Court
          for the Central District of California
        Manuel L. Real, District Judge, Presiding

                  Argued and Submitted
          October 18, 2007—Pasadena, California

                 Filed November 13, 2007

      Before: Alex Kozinski, A. Wallace Tashima and
          M. Margaret McKeown, Circuit Judges.

                    Per Curiam Opinion




                           14793
14794          CALDERON v. IBEW LOCAL 47


                      COUNSEL

Stanley R. Raskin, Law Offices of Stanley R. Raskin, Tor-
rance, California, for the plaintiff-appellant.
                 CALDERON v. IBEW LOCAL 47                 14795
Ellen Greenstone and Glenn Rothner, Rothner, Segall &
Greenstone, Pasadena, California, for defendant-appellee
IBEW Local 47.


                          OPINION

PER CURIAM:

   Calderon filed a complaint against IBEW Local 47 (IBEW)
and Southern California Edison Co. (Edison) on August 8,
2005. Calderon served IBEW, but initially failed to serve Edi-
son. On November 3, the district court issued an order to
show cause “why [the] action should not be dismissed for fail-
ure of plaintiff to file proof of service.” Notice of the show
cause hearing was sent to the parties only via email, but Cal-
deron’s counsel didn’t check his email regularly. As a result,
he did not see the notice, and he failed to show up at the hear-
ing. The district judge promptly dismissed the case for lack of
prosecution. After learning that the case had been dismissed,
Calderon served Edison. Calderon then moved to vacate the
dismissal. The district judge denied the motion without argu-
ment, so plaintiff came to us for relief.

   We review for abuse of discretion, Yourish v. Cal. Ampli-
fier, 191 F.3d 983, 990 (9th Cir. 1999), and find it here. The
district court’s dismissal of the complaint was based entirely
on counsel’s failure to attend the show cause hearing; it was
not based on plaintiff’s failure to serve the complaint on Edi-
son in a timely fashion, nor could it be, as the time for service
had not yet expired. See Fed. R. Civ. P. 4(m) (120 days to
serve complaint). While failure to attend a scheduled hearing
may justify the imposition of some sanction on the attorney
and perhaps even the client, we doubt that the drastic remedy
of dismissal could be justified by a single such event. See
Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986).
14796            CALDERON v. IBEW LOCAL 47
   [1] We need not consider the question, however, because
there is a far more fundamental problem here: Plaintiff’s
counsel was not given proper notice of the show cause hear-
ing. Counsel was notified only by email, yet the rules did not
authorize service by electronic means, except where the judge
specifically designated the case as part of the District’s exper-
imental electronic filing program. See C.D. Cal. R. 5-4; C.D.
Cal. Gen. Ord. 05-01 § III.A (Jan. 18, 2005). There is no indi-
cation that this case was part of that experimental program, so
service was governed by Fed. R. Civ. P. 5, which specifies
that service may be made by electronic means only if the
party served consents thereto. Fed. R. Civ. P. 5(b)(2)(D).
There is no evidence that Calderon or his lawyer consented to
electronic service.

   [2] Where the rules do not authorize service by email,
counsel has no obligation to check his email on a regular basis
for possible orders from the court. He is entitled to assume
that orders will be served by mail. When the rules change, so
as to make electronic notice sufficient, counsel will then be on
notice that they need to check their emails just as carefully as
they now check their regular mail. Because plaintiff’s counsel
was not on notice that orders would be served by email, he
can’t be deemed to have received notice of the show cause
hearing. Neither he nor his client may be sanctioned for his
failure to attend the hearing.

   The district judge’s unseemly haste in dismissing this case,
and his failure to heed the perfectly plausible (and meritori-
ous) explanation proffered by plaintiff in his motion for
reconsideration, has cost the parties significant money and
delay in pursuing this wholly unnecessary appeal. Justice suf-
fers when judges act in such an arbitrary fashion. We apolo-
gize to the parties and admonish the district judge to exercise
more care and patience in the future.

  REVERSED AND REMANDED.